EXHIBIT 32 The undersigned Chairman of the Board, President and Chief Executive Officer and Chief Financial Officer of Colgate-Palmolive Company each certify, pursuant to Rule 13a-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C. § 1350, that: the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010 (the “Periodic Report”) which this statement accompanies fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of Colgate-Palmolive Company. Date: October 28, 2010 /s/ Ian Cook Ian Cook Chairman of the Board, President and Chief Executive Officer /s/Stephen C. Patrick Stephen C. Patrick Chief Financial Officer
